IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                            No. 00-10241
                          Summary Calendar



ALLEN TAYLOR; Et Al.,

                                          Plaintiffs,

ALLEN TAYLOR,

                                          Plaintiff-Appellant,

versus

DAVID G. UNDERWOOD; GEORGE J. COSENZA; COSENZA and UNDERWOOD,

                                          Defendants-Appellees.

                        - - - - - - - - - -
           Appeal from the United States District Court
                for the Northern District of Texas
                      USDC No. 3:99-CV-2632-X
                        - - - - - - - - - -
                         September 11, 2000

Before JOLLY, JONES, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Sometime prior to 1985, Allen Taylor and a business

associate invested in a company planning to develop and drill oil

and gas wells in West Virginia.   It was the demise of this ill-

fated business venture that gives rise to the appeal before us

today.   Specifically, as the investment began to fail, and

creditor lawsuits were filed, Taylor sought representation from

Cosenza and Underwood (defendants), in his defense against these

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 99-30866
                                 -2-

suits.   In 1997, however, after protracted litigation and court

delays that lasted close to ten years, that defense failed and

Taylor was found jointly and severally liable for two contracts

totaling close to $100,000 plus interest.   Taylor now contends

that defendants’ malpractice resulted in the West Virginia

court’s adverse judgment.

     Specifically, Taylor filed suit against the defendants in

Texas state court, complaining of the defendants’ alleged

malpractice in the West Virginia litigation.   Defendants filed a

timely motion to remove the proceedings to the United States

District Court for the Northern District of Texas on the basis of

diversity.   Taylor did not seek remand to state court.

     Defendants then filed a Rule 12(b)(2) Motion to Dismiss for

Lack of Personal Jurisdiction, which Taylor opposed.    On February

1, 2000, the district court granted the motion, dismissing

Taylor’s lawsuit without prejudice.   In a Memorandum Opinion and

Order filed January 31, 2000, the district court concluded that

Taylor had failed to meet his burden of establishing either

general or specific personal jurisdiction over the defendants.

Taylor filed a timely notice of appeal.

     In his brief, Taylor focuses his argument on the district

court’s failure to find specific jurisdiction.   As such, we only

consider this aspect of the district court’s ruling and we

further consider any other arguments to be abandoned.     See Yohey

v. Collins, 985 F.2d 222 (5th Cir.1993) (arguments must be

briefed to be preserved).

     The district court correctly noted that federal courts
                             No. 99-30866
                                  -3-

sitting in diversity apply a two-part test to determine personal

jurisdiction.   The first part requires the court to look to the

law of the state in which it sits.    If the state court would

confer jurisdiction, then so should the federal court.    In this

case, however, Texas has a long-arm statute that confers

jurisdiction over out-of-state plaintiffs to the limit of the

Federal Constitution.   Thus, federal courts sitting in diversity

in Texas must only apply the second part of this test, to

determine whether a finding of personal jurisdiction would offend

the Due Process Clause.

     The due process test comprises two parts: first, courts

determine whether the defendants established the requisite

‘minimum contacts’ with the forum state; second, courts determine

whether exercising jurisdiction would result in “fair play and

substantial justice.”     Asahi Metal Indus. Co. v. Superior Court,

480 U.S. 102, 105 (1987).    Specific jurisdiction “refers to a

suit ‘arising out of or related to the defendant’s contacts with

the forum.’” Interfirst Bank Clifton v. Fernandez, 844 F.2d 279,

283 (5th Cir. 1988) (citing Hall v. Helicopteros Nacionales De

Colombia S.A., 466 U.S. 408, 414 n.8 (1984).    These contacts,

however, must evidence the defendants’ intent to    purposefully

avail themselves of the benefits and protections of the forum

state such that they would “reasonably anticipate being haled

into court” in the forum - here, Texas.     Worldwide Volkswagen

Corp. v. Woodson, 444 U.S. 286, 298 (1980).

     The district court did not err in concluding that Taylor

failed to demonstrate that the defendants made the requisite
                           No. 99-30866
                                -4-

contact with Texas.   As specific jurisdiction is supported only

where the plaintiff’s cause of action arises out of the contacts

in question and where the defendants’ contacts were purposefully

directed towards the forum, it is worth recounting the sequence

of events asserted by Taylor that purportedly support

jurisdiction:   Taylor, due to his own business misfortune, sought

the assistance of local counsel in West Virginia to defend

against suits brought in West Virginia.   Defendants represented

Taylor in an action which ultimately resulted in an adverse

judgment against Taylor in West Virginia.   Taylor asserts that

this representation was tortious.

     This representation, however, occurred strictly in West

Virginia.   In an attempt to divert our attention from this fact,

Taylor emphasizes that some correspondence took place between

himself in Texas and his attorneys in West Virginia. However, as

the test for specific jurisdiction requires, these isolated

instances of communication concerning the West Virginia action do

not evidence activities that were purposefully directed at Texas.

Further, it is worth noting, the defendants never visited Texas,

they are not licensed to practice law in Texas, and they remained

in West Virginia throughout the performance of the contract to

provide legal services.

     Simply stated, incidental contacts in the form of

communication between an out-of-state lawyer and his in-state

client, concerning legal services required solely for a matter

that occurred out-of-state and involved litigation in out-of-

state courts does not give rise to specific jurisdiction, without
                           No. 99-30866
                                -5-

more.   Accordingly, as Taylor fell woefully short of his burden

of demonstrating more substantial contact, we AFFIRM the judgment

of the district court for these reasons and essentially the

reasons stated by the district court in its Memorandum Opinion

and Order dated January 31, 2000.

A F F I R M E D.